
	

113 SRES 216 ATS: Electing Laura C. Dove, of Virginia, as Secretary for the Minority of the Senate.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 216
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Electing Laura C. Dove, of Virginia, as
		  Secretary for the Minority of the Senate.
	
	
		That Laura C. Dove of Virginia be,
			 and she is hereby, elected Secretary for the Minority of the Senate, effective
			 Friday, August 2, 2013.
		
